  Case: 1:18-cr-00109-DRC Doc #: 168 Filed: 11/25/20 Page: 1 of 5 PAGEID #: 868




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,                 :       Case No. 1:18-cr-109
                                           :
 vs.                                       :       Judge Timothy S. Black
                                           :
 ANDREY SHUKLIN, et al.,                   :
                                           :
        Defendants.                        :

               ORDER REGARDING PAYMENT OF RESTITUTION

       This criminal case is before the Court regarding the payment of restitution to

victims.

                                    I. BACKGROUND

       On July 25, 2018, a federal grand jury returned a one-count indictment charging

Defendant Andrey Shuklin and eleven co-defendants with participating in a RICO

conspiracy, in violation of 18 U.S.C. § 1962(d). (Doc. 3).

       In short, Defendants in this case are alleged to have formed and operated

approximately a dozen moving companies as part of a criminal enterprise. (Id. at 2-10).

Specifically, it is alleged that, over the course of several years, Defendants advertised the

companies as certified and reputable moving services for household goods, and then

contracted with customers for services and prices that Defendants had no intention of

honoring. (Id. at 2-16). After the moving companies had taken possession of the

customers’ household goods, Defendants are alleged to have falsely inflated the square

footage of the goods and then extorted the victims into paying more money, while

effectively holding the customers’ belongings hostage. (Id.) Regardless of whether or
    Case: 1:18-cr-00109-DRC Doc #: 168 Filed: 11/25/20 Page: 2 of 5 PAGEID #: 869




not the customers paid the higher prices, it is alleged that the enterprise may still have

either delivered the goods late, or never delivered them at all. (Id.) Moreover, the

Government alleges that the enterprise would fraudulently form new companies, and

furnish members with new identities, in order to avoid detection and continue the

scheme. (Id.)

       To date, only one co-defendant, Roman Iakovlev (8), has been sentenced in this

criminal case. Other co-defendants have, however, either entered into plea agreements,

or have expressed to the Court that a plea is likely forthcoming. (Docs. 136, 164); (see

Min. Entry, Oct. 21, 2020).

       Prior to Defendant Iakovlev’s sentencing, the Government made a conservative

estimate of the restitution owed in this case—$2,467,807.39. This amount reflected

merely the inflated price quotes that Defendants allegedly demanded of the victims who

have been identified to date, but it did not take into account loss resulting from delayed

delivery or undelivered property.1 Additionally, the Government presented a list of the

nearly 2,000 identified victims so far, but represented that more victims were consistently

coming forwarded. In an effort to avoid delaying sentencing, the parties agreed to the




1
  To be clear, the amount used for the restitution calculation was the difference between the
inflated price the enterprise quoted each customer and what the move should have actually cost
that customer (based on the rate charged per cubic foot, multiplied by the actual cubic feet used).
However, this does not account for whether the customer ultimately paid the inflated cost in full,
nor does it account for those customers who paid any amount of money but received their
household goods late or never at all (i.e., those who paid for a service, whether the price was fair
or not, but never received the service). And it certainly does not compensate victims for the
goods they never received, or for any items that they needed to replace due to late delivery.

                                                 2
    Case: 1:18-cr-00109-DRC Doc #: 168 Filed: 11/25/20 Page: 3 of 5 PAGEID #: 870




conservative restitution amount of $2,467,807.39 as to Defendant Iakovlev. However,

that amount is fully anticipated to increase over the course of this case.

       Initially, the Government intended to provide the Court with a final list of victims

within 21-days of Defendant Iakovlev’s sentencing. However, with additional victims

coming forwarded, and the highly particularized nature of the restitution owed to each,

the Government’s task proved to be unfeasible at this time. Therefore, the Court must

determine the best path forward, balancing the interests of all victims, while avoiding

needless delay in sentencing those defendants who have taken responsibility.

                              II. STANDARD OF REVIEW

       The Mandatory Victim Restitution Act (the “MVRA”) provides that, “when

sentencing a defendant convicted of an [applicable] offense … the court shall order, in

addition to … any other penalty authorized by law, that the defendant make restitution to

the victim of the offense.” 18 U.S.C. § 3663A(a)(1) (emphasis added).2 Restitution

under the MVRA is mandatory and, thus, the Court is required to “order restitution to

each victim in the full amount of each victim’s losses as determined by the court,”


2
  The MVRA applies to offenses as described under 18 U.S.C. § 3663A(c)(1). Relevant here, the
MVRA applies to “an offense against property under [Title 18] … including any offense
committed by fraud or deceit.” 18 U.S.C. § 3663A(c)(1)(A)(ii). An offense “against property”
also includes offenses resulting in monetary loss. E.g., United States v. McDaniel, 398 F.3d 540,
554 (6th Cir. 2005) (holding that the MVRA applied to bank fraud, as it was an offense “against
property … committed by fraud or deceit”); United States v. Luis, 765 F.3d 1061, 1065-66 (9th
Cir. 2014) (re-affirming that offense causing “pecuniary loss” was “against property” under
MVRA); United States v. Turner, 718 F.3d 226, 236 (3d Cir. 2013) (holding that conspiring to
defraud the IRS was offense “against property” under MVRA because taxes owed are the
“property” of the IRS and “[d]epriving a person of something that lawfully belongs to him does
not render whatever is owed not his property”). Further, the Sixth Circuit has upheld application
of the MVRA to RICO cases specifically. See, e.g., United States v. Kilpatrick, 798 F.3d 365,
388 (6th Cir. 2015).

                                               3
  Case: 1:18-cr-00109-DRC Doc #: 168 Filed: 11/25/20 Page: 4 of 5 PAGEID #: 871




without regard for the defendant’s ability to pay. 18 U.S.C. § 3664(f)(1)(A) (emphasis

added).

       The MVRA defines a “victim” as “a person directly and proximately harmed as a

result of the commission of an offense for which restitution may be ordered,” and “in the

case of an offense that involves as an element a scheme, conspiracy, or pattern of

criminal activity, any person directly harmed by the defendant’s criminal conduct in the

course of the scheme, conspiracy, or pattern.” 18 U.S.C. § 3663A(a)(2); United States v.

Winans, 748 F.3d 268, 272-73 (6th Cir. 2014).

       The Government bears the burden of demonstrating the victims’ loss amounts and

“[a]ny dispute as to the proper amount or type of restitution shall be resolved by the court

by the preponderance of the evidence.” 18 U.S.C. § 3664(e). And while the Court does

not need to make specific factual findings in calculating restitution, “the information

underlying an award must have ‘sufficient indicia of reliability to support its probable

accuracy.’” United States v. Sawyer, 825 F.3d 287, 295 (6th Cir. 2016) (quoting United

States v. Jackson–Randolph, 282 F.3d 369, 386 (6th Cir. 2002)).

       Pursuant to 18 U.S.C. § 3664(d)(5), “[i]f the victim’s losses are not ascertainable

by the date that is 10 days prior to sentencing, the attorney for the Government … shall

so inform the court, and the court shall set a date for the final determination of the

victim’s losses, not to exceed 90 days after sentencing.” However, the United States

Supreme Court has held that a sentencing court retains the ability to enter a restitution

order outside the 90-day period prescribed by statute, particularly where the Court held




                                              4
  Case: 1:18-cr-00109-DRC Doc #: 168 Filed: 11/25/20 Page: 5 of 5 PAGEID #: 872




timely that restitution is applicable and left open only the specific amount owed. Dolan

v. United States, 560 U.S. 605, 617-620 (2010).

                                      III. ANALYSIS

       Given the ability to defer a determination as to the specifics of restitution orders,

this Court finds that the appropriate course in this case is to proceed with sentencing for

each defendant, without needless delay. At the time of sentencing, the Court will impose

restitution in an amount based upon the Government’s presentation of evidence on that

date (and presumably in an amount at least equal to the restitution imposed for the co-

defendant sentenced immediately prior). However, the Court will defer identification of

the victims, and the precise amount owed to each, until the conclusion of the case. Thus,

payment of restitution may commence immediately. And the funds paid toward

restitution thereafter will be held until the conclusion of the case, at which time a final

restitution award will be imposed, in the specific amount of each victim’s loss.

                                    IV. CONCLUSION

       Accordingly, the Court ORDERS that payment of restitution SHALL commence

immediately upon entry of judgment. The Court further ORDERS that the Clerk’s

Office and/or the finance office for the Southern District of Ohio SHALL collect and

hold the restitution payments made by each defendant, to be distributed to victims after

the final restitution order is entered at the conclusion of the case.

       IT IS SO ORDERED.

Date: 11/25/2020
                                                               Timothy S. Black
                                                               United States District Judge


                                               5
